Citation Nr: 0001365	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970, from November 1970 to July 1972, from July 1974 to 
December 1974, from June 1975 to June 1979, and from January 
1982 to January 1986.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that this case has previously come before the 
Board on appeal.  In an August 1996 decision, the Board 
denied entitlement to an increased rating for PTSD.  The 
veteran then filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's August 1996 decision and remand the issue of 
entitlement to an increased evaluation for PTSD for further 
development and readjudication.  In March 1997, the Court 
granted the joint motion, vacated the Board's August 1996 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.

In February 1998, the Board remanded the veteran's claim of 
entitlement to an increased evaluation for PTSD to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed, and the RO issued a Supplemental Statement of 
the Case in June 1999 in which it granted an increased rating 
of 50 percent for the veteran's service-connected PTSD.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the Court held that on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.


FINDING OF FACT

The evidence shows that the veteran is unable to obtain or 
retain employment due to his service-connected PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9400 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, this case 
was remanded in February 1998 for additional evidentiary 
development, which was completed by the RO.  There is now 
ample medical and other evidence of record, the veteran has 
been provided with a recent VA psychiatric examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

In February 1991, a VA psychiatric evaluation was conducted.  
The veteran reported that he was experiencing "total 
depression" and that he was "angry 99% of the time."  Upon 
examination, the VA psychiatrist concluded that the veteran's 
adjustment appeared satisfactory, but near the margin, and 
that he reportedly worked only occasionally.  The VA 
psychiatrist noted that the veteran responded rather 
sardonically to the fact that he had no social life and 
reportedly avoided people in general.  The VA psychiatrist 
noted that there was no evidence of hallucinations, paranoia, 
or ideas of persecution, and that the veteran interacted 
appropriately with him.  The VA psychiatrist assigned a 
Global Assessment of Functioning Score (GAF)  of 70, which 
the VA psychiatrist noted to be the veteran's best over the 
previous twelve months.

VA outpatient treatment records dated between April 1992 and 
September 1992 reflect ongoing psychological counseling for 
PTSD.  Several psychologists noted the veteran experienced 
flashbacks, nightmares, depression, and difficulty with anger 
control.  In June 1992, the veteran reported that his 
business was doing well, but that he felt that he was waiting 
"for the other shoe to drop."  

In February 1993, the veteran was provided with a personal 
hearing at the RO.  He testified that since 1987, he has not 
been able to maintain long-term employment anywhere due to 
his PTSD.  He also testified that he has difficulty 
concentrating and that he has trouble getting along with 
people.  The veteran indicated that he experiences 
flashbacks, nightmares, and depression, and that he jumps 
very easily at loud noises.

A medical report from Beaumont Hospital shows that the 
veteran was admitted for treatment on November 12, 1993 after 
he was found lying on the ground in a parking lot, awake but 
confused.  The veteran was reportedly unable to answer simple 
questions and the treating physician noted that he was 
positive for alcohol on his breath and dry blood on the side 
of his face.  The physician noted a past medical history 
significant for "post Vietnam stress disorder."  After 
several hours, the veteran reportedly became agitated and 
tried to leave, at which point he was placed in restraints.  
The veteran was discharged on November 15th, with follow-ups 
planned throughout the next several weeks.

In an August 1996 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for PTSD.  The 
veteran then filed a timely appeal to the Court.  While the 
case was pending at the Court, the VA Office of General 
Counsel and the veteran's attorney filed a joint motion for 
remand, requesting that the Court vacate the Board's August 
1996 decision and remand issue of entitlement to an increased 
evaluation for PTSD for further development and 
readjudication.  The joint motion states that the Board 
failed in its August 1996 decision to provide adequate 
reasons and bases regarding why the veteran was not entitled 
to an increased rating for his PTSD.  The joint motion also 
states that the Board failed to consider evidence in the 
record regarding the veteran's employability and whether he 
was entitlement to a total rating based on individual 
unemployability due to PTSD under 38 C.F.R. § 4.16(b) (1999).  
The joint motion further states that upon remand, the veteran 
would be entitled to have his claim evaluated under the new 
criteria for PTSD, which became effective in November 1996. 

In November 1996, the veteran was provided with another VA 
psychiatric evaluation.  The veteran reported that he was now 
living with his mother and that his last employment occurred 
two or three years ago, although he indicated that he could 
no longer keep track.  He stated that he used to be able to 
read blueprints easily, but that he could no longer maintain 
his concentration or focus.  The veteran indicated that he 
had been approved for Social Security disability benefits, 
but was unable to specify what diagnosis was the basis of the 
decision.  Regarding his symptoms, the veteran reported that 
he often experienced flashbacks and memory loss, and that he 
experienced exaggerated startled response whenever he heard a 
loud noise.  He described his short-term memory loss as being 
the "most exasperating" of his symptoms.  The veteran 
further reported that he experienced problems concentrating 
and difficulty getting along with people.  He also indicated 
that he affirmatively avoids any activities that might remind 
him of Vietnam and that he often felt detached and estranged 
from other people.  The VA psychiatrist noted a GAF score of 
60.

In March 1997, the Court granted the joint motion, vacated 
the Board's August 1996 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.  In February 1998, the Board remanded the 
veteran's claim of entitlement to an increased evaluation for 
PTSD to the RO for further evidentiary development and for 
readjudication in light of the Court's directives.  
Specifically, the Board instructed that the RO provide the 
veteran with another VA psychiatric examination and a VA 
social and industrial survey.  The Board further instructed 
that the RO obtain any medical records used by the Social 
Security Administration in deciding the veteran's claim for 
benefits.

In July 1998, the RO received the veteran's file from the 
Social Security Administration.  Included in this file is an 
August 1992 psychiatric evaluation conducted by Dr. S.O., a 
psychiatrist for the Social Security Administration.  During 
this examination, the veteran reported that he had divorced 
his wife of 23 years in 1989, and that he blamed himself for 
their marriage problems.  The veteran explained that he had a 
difficult time holding a steady job during their marriage, 
and a difficult time adjusting to life in general after he 
was discharged from the Army.  He indicated that he had last 
worked over two years before when he had his own company for 
servicing and repairing fuel tanks.  The veteran stated that 
the job had not worked out because he made too many mistakes 
and forgot to do things, which caused him too lose his 
business.  He indicated that he had previously worked for 
Chrysler and another pump repair shop, but that he left both 
of those jobs after having conflicts with supervisors.  The 
veteran also reported a history of several arrests following 
fights and a long history of binge drinking, which reportedly 
ended two years before but had been followed by several 
relapses.

Upon examination, Dr. S.O. noted that the veteran spoke in a 
loud angry tone of voice, with a moderate amount of 
spontaneity and productivity.  Dr. S.O. noted that the 
veteran reported memory problems and a history of depressive 
episodes, during which he experienced pain and suicidal 
thoughts.  Dr. S.O. found that the veteran's affect appeared 
moderately depressed with an element of anger.  A history of 
nightmares and flashbacks to Vietnam was noted, and the 
veteran reportedly described having exaggerated reactions to 
noise.  Dr. S.O. diagnosed the veteran with PTSD and noted a 
GAF score of 45.  Dr. S.O. also noted that the veteran's 
prognosis was poor.

Also included in the veteran's Social Security file was a 
second psychiatric evaluation conducted by Dr. S.O. in May 
1993.  During this evaluation, the veteran reported that he 
had worked for six months as a janitor but had left that job 
because of too much pressure.  He also reported that his 
relationship with his ex-wife was such that "I don't bother 
her, she doesn't bother me," and that there was no longer a 
relationship between him and his children because he had 
disappointed them too many times.  Dr. S.O. indicated that 
while the veteran was cooperative throughout his interview, 
he tended to be loud, angry, and somewhat intimidating at 
times with his attitude.  Dr. S.O. noted that the veteran 
appeared suspicious, and that he reported experiencing 
nightmares, memory loss, and temper tantrums.  The veteran 
reported that he had a vicious temper and often got into 
fights with people.  Dr. S.O. again noted a GAF score of 45 
and indicated that the veteran's prognosis was poor.

In August 1998, another VA psychiatric evaluation was 
conducted.  The veteran reported that he still lived with his 
mother and that he usually avoided contact or interaction 
with other people.  The veteran stated that he had last tried 
to work about four months before, when he started doing some 
minimal assembly line work for a temporary agent.  This job 
reportedly only last for four days, at which time the veteran 
apparently became angry and "blew up" at his supervisor.  
The veteran also stated that since his last VA examination, 
he had not received any further outpatient treatment.  Upon 
examination, the VA psychiatrist concluded that a GAF score 
of 45 was appropriate, which reportedly represented a serious 
impairment in social and occupational functioning.  The VA 
psychiatrist concluded that the veteran was unable to hold a 
job and that he had problems with social interaction due to 
both his PTSD and alcohol dependence.  The VA psychiatrist 
also concluded that although alcohol dependence played a role 
in his impairment, a GAF score of 45 would be similar even 
without alcohol dependence, as his PTSD symptoms have led to 
serious vocational and social impairment for several years.  

In August 1998, a VA social and industrial survey of the 
veteran was also conducted.  The VA social worker concluded 
that the veteran's PTSD, poor interpersonal skills, ongoing 
nightmares, low frustration tolerance, and decreased ability 
to handle stressful situations severely limit his future 
employability.

In an addendum to his report dated in May 1999, the VA 
psychiatrist who had examined the veteran in August 1998 
indicated that it was at least as likely as not that the 
veteran's alcohol dependence was secondary to his PTSD and 
that the major potion of his social and industrial impairment 
stemmed from psychiatric symptoms related to his PTSD.


Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided the veteran notice of the old 
regulations in a August 1991 Statement of the Case and notice 
of the new regulations in a June 1999 Supplemental Statements 
of the Case.  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Under the old regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation, the maximum 
rating available under either code, based upon demonstrable 
inability to maintain employment. 

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to retain employment.  The psychiatric 
reports of record support a conclusion that the veteran 
suffers from severe PTSD which is manifested through a wide 
variety of symptoms, including memory loss, impaired 
judgment, depression, exaggerated startled response, and 
anger outbursts with a history of violent behavior.  The 
Board finds the August 1998 psychiatric examination to be 
particularly probative, as the VA psychiatrist specifically 
concluded the veteran was unable to maintain employment due 
to his PTSD.  The Board finds this to be consistent with the 
VA social and industrial survey performed that same month in 
which a VA social worker concluded that the veteran's 
employability was severely impaired by his PTSD.  The Board 
further finds that this is also consistent with the earlier 
psychiatric evaluations performed by Dr. S.O., who concluded 
that the veteran's prognosis was poor and that a GAF score of 
45 was appropriate, which is indicative of serious impairment 
in social and occupational functioning

The Board recognizes that on several occasions the veteran 
has been assigned GAF scores of 60 and 70, which are 
indicative of only mild or moderate impairment in social and 
occupational functioning.  However, in light of the veteran's 
severe symptomatology and continued unemployment despite 
several attempts to find work, the Board believes that the 
preponderance of the evidence supports finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Specifically, 
the Board finds that although some fluctuation is evident in 
the veteran's psychiatric condition, the competent and 
probative evidence demonstrates that the veteran's PTSD is 
generally manifested by serious impairment in social and 
occupational functioning.

The Board also recognizes that the veteran's occupational 
impairment has been attributed in part to alcohol dependence 
and that the law provides that no compensation may be paid 
for a disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs.  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (1998).  However, 
in this instance, the Board believes that the August 1998 VA 
psychiatrist and the other medical examiners of record have 
directly attributed the veteran's most prominent symptoms, 
such as violent outbursts, to his PTSD rather than to his 
alcoholism.  Furthermore, the Board notes that the August 
1998 VA psychiatrist specifically concluded that the 
veteran's GAF score of 45 would be similar even without his 
alcohol dependence problem in that his PTSD symptoms have led 
to serious vocational and social impairment for several 
years.  Thus, the Board believes that the granting an 
increased rating of 100 percent for PTSD in this case would 
not violate the prohibitions found in the law and VA 
regulations.

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus, the Board 
finds that the old criteria for an evaluation of 100 percent 
have been met.  Johnson, 7 Vet. App. at 97.

Furthermore, because a 100 percent evaluation has been 
granted under the old criteria, the Board finds that 
consideration of the veteran's disability under the new 
criteria of 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999) 
has been rendered moot.

Additional Matter

As discussed above, the joint motion states that the Board 
failed in its August 1996 decision to consider whether the 
veteran was entitled to a total rating based upon individual 
unemployability under 38 C.F.R. § 4.16(b).  Although the 
Board instructed the RO to consider this issue in its 
February 1998 remand, the record does not reflect that the RO 
has ever issued a decision regarding this issue.  
Nevertheless, the Board finds that in light the favorable 
decision reached in this case, granting a total schedular 
rating for PTSD, the issue of entitlement to total rating 
based on individual unemployability  has been rendered moot.  
See Green v. West, 11 Vet. App. 472 (1998).  Thus, the issue 
of total rating based on individual unemployability due to a 
service-connected disability need not be further addressed or 
remanded by the Board to the RO for further development.



ORDER

An increased evaluation of 100 percent for the veteran's PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).
  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

